 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT ask you if you signed union cards, or why yousigned them, nor ask you to revoke the cards, nor supply you withforms to revoke your union cards in order to discourage you fromjoining or supporting the Seafarers International Union ofNorth America, Atlantic & Gulf District, AFL-CIO, or anyother union.WE WILL NOT in any other manner interfere with, restrain, orcoerce you in the exercise of your right to self-organization, toform labor organizations, to join or assist the Seafarers Interna-tionalUnion of North America, Atlantic & Gulf District,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of your own choosing, and to en-gage in union or other concerted activities for the purpose ofcollective bargaining or other mutual aid and protection, orlegally to refrain from such activities.All of you are free to become, remain, or refrain from becomingor remaining members of any union, or other labor organization, ex-cept to the extent that this right is affected by a bargaining agree-ment that conforms with Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Local 490, International Hod Carriers Building and Construc-tion Laborers Union,AFL-CIO,and J.Carl Dicus,Sr.,Busi-ness Agent(Dickmann-Pickens-Bond Construction Company)andArthur Block and James White and Oree Jefferson andMagness S.Ward.Cases Nos. 26-CB-72, 26-CB-73, 26-CB-74,and 26-CB-77 (formerly 32-CB-712, 32-CB-73, 32-CB-74, and32-CB-77, respectively).February 16, 1961DECISION AND ORDEROn July 24, 1959, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents, Local 490 and its business agent, J. Carl Dicus, Sr.,had engaged in and were engaging in unfair labor practices in viola-tion of Section 8(b) (1) (A) and (2) of the Act and recommendingthat they cease and desist therefrom and take certain affirmative action,130 NLRB No. 27. LOCAL 490, INT'L HOD CARRIERS BUILDING, ETC.381as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as noted below.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondents, Local 490, International Hod Carriers Build-ing and Construction Laborers Union, AFL-CIO, its officers, repre-sentatives, successors, assigns, and agents, including the Respondent,J. Carl Dicus, Sr., shall:1.Cease and desist from :(a)Causing or attempting to cause Dickmann to discriminateagainst Oree Jefferson or any other employee or applicant for em-ployment, in violation of Section 8(a) (3) of the Act.(b)Entering into, maintaining, or otherwise giving effect to anyarrangement or practice with Dickmann, or with any other employer,whereby employees or applicants for employment are required toobtain work permits or clearance from Respondents as a condition ofemployment.(c) In any other manner restraining or coercing employees in theexercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Dickmann-Pickens-Bond Construction Company andOree Jefferson, in writing, that they have no objection to Jefferson'semployment.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all records, reports, out-of-work1 The Respondent's request for oral argument is hereby denied as the record, includingthe exceptions and brief, adequately presents the issues and positions of the parties2 Contrary to the Trial Examiner and in accordance with our usual practices, we shallnot impose any liability upon the Respondent, J. Carl Dicus, Sr , business agent of theUnion, for backpay or to reimburse any employee for moneys unlawfully exacted.We shallalso limit the Union's liability for moneys unlawfully exacted from employees to the periodbeginning 6 months before the filing and service of charges herein.Member Jenkins, for the reasons stated by him in his separate concurrence and dissentinShear's Pharmacy,Inc.,128 NLRB 1417, and his dissent inSoutheastern Plate GlassCompany, et al,129 NLRB 412, does not join in the application of theBrown-Oldsre-imbursement remedy in this case 382DECISIONSOF NATIONALLABOR RELATIONS BOARDlists, and other documents necessary to analyze the amounts of moneysdue under the terms of this Order.(c)Post in the Respondent Union's business offices and meetinghalls, copies of the notice attached hereto marked "Appendix." Copiesof said notice, to be furnished by the Regional Director for theTwenty-sixth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent Union and by the Respondent Dicus,be posted by said Respondents immediately upon receipt hereof, andbe maintained by them for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by the Re-spondents to insure that the said notices are not altered, defaced, orcovered by any other material.(d)Mail to the Regional Director for the Twenty-sixth Regionsigned copies of the notice attached hereto marked "Appendix," forposting at the offices of Dickmann-Pickens-Bond Construction Com-pany and project sites where the said Company is engaged in businesswithin the territorial jurisdiction of the Respondent Union, in placeswhere notices to the Company's employees are customarily posted, thesaid Company willing.(e)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.B. The Respondent, Local 490, International Hod Carriers Build-ing and Construction Laborers Union, AFL-CIO, shall make wholeOree Jefferson for any loss of earnings he may have suffered becauseof the discrimination against him, in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy," and refundto all present and former employees of Dickmann-Pickens-Bond Con-struction Company at its Oak Lawn project at Hot Springs, Arkansas,allmoneys unlawfully exacted from them, including initiation feesand dues, as a result of the illegal hiring arrangement with that Com-pany during the period beginning 6 months before the filing and serv-ice of the charges herein.CHAIRMAN LEEDOM and MEMBER FANNING tOOk no part in the con-sideration of the above Decision and Order.APPENDIXNOTICE To ALL EMPLOYEES OF DICKMANN-PICKENS-BOND CONSTRUO-TION COMPANY; AND TO ALL APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that : LOCAL 490, INT'L HOD CARRIERS BUILDING, ETC.383WE WILL NOT cause or attempt to cause Dickmann-Pickens-Bond Construction Company to discriminate against Oree Jeffer-son, or any other employee or applicant for employment, in viola-tion of Section 8(a) (3) of the Act.WE WILL NOT enter into, maintain, or otherwise give effect toany arrangement and understanding with Dickmann-Pickens-Bond Construction Company, or with any other employer, where-by employees or applicants for employment are required to obtainwork cards or clearance from us as a condition of employment.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of their rights guaranteed in Section 7 of the Act.LOCAL 490 WILL make whole Oree Jefferson for any loss ofearnings he may have suffered because of the discriminationagainst him.LOCAL 490 WILL refund to all present and former employees ofDickmann-Pickens-Bond Construction Company, at its OakLawn Park project, Hot Springs, Arkansas, project, all moneysunlawfully exacted from them, including initiation fees and dues,as a result of our unlawful hiring arrangement with thatCompany.WE WILL notify Dickmann-Pickens-Bond Construction Com-pany and Oree Jefferson, in writing, that we have no objection toJefferson's employment.(J.CARL Dices, SR., BusinessAgent)LOCAL 490, INTERNATIONAL HOD CARRIERS BUILD-ING AND CONSTRUCTION LABORERS UNION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days from the datehereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed August 15, 1958, by Arthur Block, in Case No. 32-CB-72,James White in Case No. 32-CB-73, and Oree Jefferson in Case No. 32-CB-74, andon September 23, 1958, by Magness S. Ward in Case No. 32-CB-77, alleging thatLocal 490, International Hod Carriers Building and Construction Laborers Union,AFL-CIO, and J. Carl Dicus, Sr., business agent, herein called the Respondents, theUnion, or Local 490, had engaged in and were engaging in unfair labor practices inviolation of the National Labor Relations Act, as amended (61 Stat. 136), hereincalled the Act, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel and the Board, issued a consolidated complaint datedDecember 31, 1958,1 against the Union alleging violations of Section 8(b) (1) (A)and (2) of the Act.2 All dates arein 1958 unless otherwise noted. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint as amended at the hearing alleges that: (1) Respondent fromabout June 1, 1958, "has maintained and enforced a practice and tacit arrangement"with Dickmann-Pickens-Bond Construction Company, herein called Dickmann, re-quiring referral by Respondents "as a condition of employment at Dickmann's OakLawn Park, Hot Springs, Arkansas, Construction project"; (2) Respondents have"maintained and enforced an exclusive referral and hiring hall practice with Dick-mann" at said project which fails to satisfy the requirements ofMountain PacificChapter of the Associated General Contractors, Inc.,119 NLRB 883, 897; (3) Re-spondents pursuant to said practice and tacit arrangement "failed and refused to referemployee Oree Jefferson for employment at said project thus causing and attemptingto cause Dickmann to deny employment to said Oree Jefferson"; and (4) Respond-ents pursuant to said practice and tacit arrangement and as a condition of employ-ment have "required and collected dues, assessments and other moneys from itsmembers and other employees, cleared and referred for employment" at said project.The answer denies any violation of law.Pursuant to notice, the matter was heard at Hot Springs, Arkansas, from March10 through 13, 1959.The General Counsel and Respondent were represented bycounsel who were afforded full opportunity to participate in the case, to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.The Respondents presented oral argument at the hearing and the GeneralCounsel filed a brief.Upon the entire record in the case, and from my observations of the witnesses, Imake the following:FINDINGS OF FACTI.THEBUSINESSINVOLVEDDickmann-Pickens-Bond Construction Company at all times material herein hasbeen an Oklahoma corporation maintaining its principal office and place of businessatLittleRock, Arkansas, where it is engaged in business as a general contractor.During the 12-month period prior to the issuance of the complaint it performedservices outside the State of Arkansas valued in excess of $20,000,000.There is nodenial and I find that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 490, International Hod Carriers Building and Construction Laborers Union,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The practice and tacit arrangementLee Baron, a former secretary-treasurer of the Union who had been ousted fromthat position on charges of various sorts, testified that a copy of the Union's bylawseffective March 1, 1953 (which were received in evidence on Baron's identification),were still in effect when he left the Union in May 1958. Baron also described thework referral procedure followed by the Union and testified without denial andcredibly that the practice was to assign work to those who were in the hall andavailable when requests for men came in from employers.Oree Jefferson, the onediscriminatee named in the complaint (whose membership in the Union continuedunbroken from 1951 to the time of the hearing), testified that these bylaws werethe last ones he had received from the Union.In conflict with the foregoing, Carl Dicus, the Union's business agent and financialsecretary-treasurer, testified that the bylaws in question had been repealed in 1955and had not been operated under since approximately December 1955.2He furthertestified that since that time the Union had been operating under the constitution ofthe International.From Dicus' cross-examination it was shown that the Internationalhad "refused to approve" the amendments to the Local's bylaws.He also testifiedthat he did not have a copy of them and no documentary evidence was offeredregarding them.2At another place in his testimony he testified that at the meeting in which action onthe bylaws was taken "changes, amendments and repeals of certain parts of the by-laws"were "discussed."Elsewhere he testified that "quite a number (of the rules contained inthe march 1, 1953, bylaws)" were "changed and repealed, and amended . .Nowherein the record is there any indication as to specific rules that were changed, repealed, oramended. LOCAL 490, INT'L HOD CARRIERS BUILDING, ETC.385Analyzing the various testimony on the matter, particularly in the light of therecord as a whole, I have no difficulty in crediting Baron's testimony that the bylawsin question were in effect up to May 1958. Finding as I do that these bylaws werein effect over 2 years after the Union claims some unidentified portion of them hadbeen rescinded or amended, it follows, and I find, that they continued to be in effectat all times material herein.The pertinent provisions of these bylaws are as follows:Rule 10-No members allowed to solicit job at any time. [General Counsel'sExhibit No. 3, p. 8.]Rule 1-When there are six or more laborers working on any job, there shallbe a Laborers' Foreman, who shall be eligible for membership in Constructionand General Laborers' Local Union No. 490, and be in possession of the currentworking card and comply with the other requirements of these working rules.[General Counsel's Exhibit No. 3, p. 9.]Rule 2-It shall be the duty of each foreman to work in conjunction with thesteward on the job and see that the rules are enforced. [General Counsel'sExhibit No. 3, p. 10.]Rule 3-No foreman shall be predesignated except by consent of the B. A.[General Counsel's Exhibit No. 3, p. 10.]Rule 2-The Steward.shall demand and examine the working cards ofevery member who comes to the job to work. Should any member who is on thejob fail to produce his card or permit, he shall be notified to bring it the follow-ing morning.Failure to do this, the steward shall notify the foreman and saidforeman shall not permit said member to go to work until he can produce hiscard or permit, if he is a member. [General Counsel's Exhibit No. 3, pp. 10, 11.]Thurman Sharp was the labor foreman at Dickmann's Oak Lawn Park project inHot Springs.Apparently he was a member of a sister local of Respondent Union atMuskogee, Oklahoma.Reporting to the Oak Lawn project on May 8, he presentedRespondent's business agent, Dicus, with a clearance card from the Muskogee localand became affiliated with Local 490. Sharp testified that he hired on his owninitiative and that he obtained his laborers for the Oak Lawn project by calling theunion hall.A woman would answer. He would state the number of men he wantedand in an hour or so they would arrive.When asked if all of the men had identifi-cation or referral cards from the Union his reply was, "I wouldn't say that they allhad identification cards, but they did, they probably didn't show them to me."Atthe peak of the employment on the project he had about 40 men. All of the em-ployees were hired through the Union except one and he was a member of the Unionwho had previously been referred to job by Local 490 and laid off. Being at thejobsite when there was need for an additional man this man had been rehired.Sharp denied thathehad any tacit arrangement with Local 490 or enforced practicerequiring referral of employees through the Union.He also testified that it would notmake any difference to him "personally" whether those he hired on the project be-longed to the Union or not.When asked if he could not hire through the U S Em-ployment Agency if he wanted to, he replied, "As far as I know I could. Nobodytold me no different."As stated in the General Counsel's brief, "In view of Sharp's demonstrated au-thority with respect to the hiring of laborers at Oak Lawn, there can be no doubt thathe was Dickmann's agent, and that as such all of his acts relative to hiring boundDickmann.Considering the fact that Sharp became a member of Respondent thevery first day he arrived at Oak Lawn, and that he advised complainant Oree Jeffer-son (as is set forth below) that he (Sharp) would obtain the laborers he neededthrough Respondent's hiring hall, it is apparent that Sharp accepted Respondent's rulerequiring labor foremen to be members of Respondent and its rule prohibiting mem-bers from soliciting jobs." In this light, it is clear and I find that Sharp in addition tohis role as Dickmann's agent, was also an agent of Respondent.Cf.InternationalUnion of Operating Engineers, Local 150 AFL-CIO (Fluor Company, Ltd.),122NLRB 374. As such, of course, and by virtue of his position as foreman, "Sharpwas specifically charged with the responsibility of enforcing Respondent's workingrules, including the rule prohibiting Respondent's members from soliciting their job,as well as the rule precluding members without work cards from working."In view of the record as a whole, including the Oree Jefferson and James Whiteincidents set forth below and considering Sharp's demonstrated practice of hiringonly those laborers referred by Respondent in conjunction with his obligation toenforce Respondent's restrictive hiring rules, it is apparent and I find that from May8, 1958, Dickmann and Respondents maintained and enforced a tacit arrangement692254-61-vol 130-26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDrequiring referral by Respondents as a condition of employment at Dickmann's OakLawn Park construction project.Such an arrangement, abdicating all control ofDickmann's hiring to Respondents without providing the safeguards deemed by theBoard to be necessary to the legality of exclusive hiring arrangements, violates Sec-tion 8(b) (1) (A) and (2) of the Act.Mountain Pacific Chapter of the AssociatedGeneral Contractors, Inc., et al.,119 NLRB 883, 879.Walter Rasmussen d/b/aC. Rasmussen & Sons,122 NLRB 674.International Union of Operating Engineers,Little Rock Local 382-382A, AFL-CIO (Armco Drainage & Metal Products, Inc.),123 NLRB 1833.Such an unlawful exclusive hiring arrangement with Dickman also encouragesunion membership for the purpose of obtaining or retaining employment, therebyinevitably coercing employees hired pursuant to such an arrangement to pay unioninitiation fees, dues, and other moneys.B. The individual discriminationOn May 8 or 9, Oree Jefferson, a member of Local 490 who had worked for Sharpsome years before, came to the jobsite and asked Sharp for employment.Accordingto Jefferson's undenied and credited testimony, he told Sharp, "Mr. Sharp, you knowI have been your hand once before,3 I was your jack hammer man.Why not giveme a job back." Sharp replied, "I will when I get started and needing some men.I will call through the hall." Jefferson replied, "O.K., I will depend on you callingthrough the hall."Three or four days later Sharp made a request to the Union for four or five men.Later in May, according to Sharp's testimony, he made another request to the Unionfor 10 or 12 men. According to Jefferson's undenied and credited testimony, onMay 29 he was at the union hall looking for a job referral when the telephone rang.He heard Miss Ethel, the bookkeeper who took the call, say, "O.K., Mr. Sharp .. .I will send you four men Monday."When she hung up Jefferson asked her, "MissEthel, will you give me a work order to go out there?" She said, "No, Mr. Dicuswants to see you and have a conversation with you."No one else was in the hallat the time.The next day, according to Jefferson's further undenied and creditedtestimony, he asked Dicus why he would not send him out on any of the jobs. Dicustold him, "I can't give you no work because you have been working unfair" andnamed R. T. Higgins as the "unfair" employer. Jefferson, after protesting that otherunion members had worked for Higgins and that this occurred in 1956, terminated thediscussion with, "O.K., Thank you, Mr. President," and walked out.Jefferson admitted that after his initial request to Sharp for employment as setforth above, he never went back to the project or made any further request to Dick-mann for employment.While the record shows that Jefferson had two or three jobsof relatively short duration in 1958, the only one he got by referral from the Unionwas on December 18, when he worked 4 or 5 days. This, of course, was after he hadfiled charges of unfair labor practices against Respondents.The foregoing evidence clearly reveals that Jefferson's failure to receive employ-ment at Dickmann's Oak Lawn project was caused by Respondents' discriminatoryrefusal to issue him a referral card.Having been alone in the hall on May 29 whenSharp requested four or five men Jefferson, according to the practice described byBaron, would have been entitled to a referral.Dicus' explanation to him that hishaving worked for an unfair employer precluded referrals for him stands undenied inthe record.In this light whether or not Sharp asked for Jefferson is immaterial.Moreover,in view of the illegal referral practice engaged in by Respondents and fully under-stood by Jefferson as evidenced by his acquiescence in Sharp's comment that hewould "call through the hall" there was no obligation on Jefferson to make anyfurther direct attempts to get employment with Dickmann since it is clear that suchattempts would be futile.N.L.R.B. v. Local 369, Hod Carriers, etc. (A. C. Fronm-meger Co.),240 F. 2d 539, 544 (C.A. 3). By this refusal to refer Jefferson toDickmann's Oak Lawn project on May 29 Respondents caused and attemptedto cause Dickmann to discriminate against Jefferson and thus engaged in a furtherviolation of Section 8(b)(2) of the Act.Local 176, United Brotherhood of Car-penters, et al. (Dimeo Construction Company),122 NLRB 980.Another facet of the evidence, offered by the General Counsel, not as an unfairlabor practice in itself but as tending to establish the illegal practice between Re-spondent and Dickmann, involves a wrecking contractor from Little Rock by thename of Burks. This evidence came in over Respondents' vigorous objections on3 Sharp testified that Jefferson had been "a good man." LOCAL 490, INT'L HOD CARRIERS BUILDING, ETC.387the grounds thatsince Burks was not named in the complaint,what took placebetween Respondents and Burkswas immaterialand irrelevant to the charges in-volving Dickmann. If the evidence had developed differently, Respondents mighthave been correct in their contention.But, aswill beseen, the connection betweenBurksand Dickmannin this matter issuch that I agree with the General Counsel thatthe incidentas found tendsto support the allegationin the complaintof the existenceof anillegalarrangementor practice between Dickmann and Respondents.As to this matter, the General Counsel's witness,JamesWhite, testifiedas follows:White was a member of Local 490 until 1954 when he moved to Little Rock andjoined Local 1282 of the Hod Carriers there.About June 2,4 1958, he went out tothe Oak Lawnsiteand was hired by the Burks House Wrecking Company, anonunionemployer for whom White had worked before.White worked for Burks at OakLawn about a month at which pointBusinessAgent Dicuscame outto the job andtold Burks "he couldn't work (White) out there no kind of way on the job." In afew minutes Burks told White to go outside the gate, that Dicus wouldn't let himwork, and that he would have to pay him off which he did.Burks' testimony on directexaminationwas that White was oneof the last menon the job and workedon it untilitwas completed.Burks also denied that Dicushad told him he "had to get rid of Preacher White or anybody else."Nevertheless,it alsoappears from Burks' testimony that Dicus had issued Burks work permits forfour men on the Dickmann-Pickens-Bond job which Burks described as "the secondphase `or' the last four days" of his work on the Oak Lawnsite.According toBurks,he had two separate jobs at Oak Lawn, one under a contract with the trackitself and this "second phase" or "last four days" with Dickmann which startedApril 28.Further testimony from Burks revealed the following:There had been picketing presumably by Local 490 "on the job all the time."When Burks had about 4 days work left on the site, Dickmann "moved their dirtcontractor in."He was a friend of Burks and being a union contractor did not wantto work "with that picket there." So he asked Burks if the latter could do anythingto help him. Burks then asked Dicus "how to get rid of the picket line."Dicusasked him how much work he had yet to do. Burks said it would take him about4 or 5 days to finish.Dicus then asked how many men he needed to finish andBurksreplied "about four or five men."Thereupon Dicus issued work permitsfor four men. Burks then let White go (testifying that he had no further use forWhite) and finished the job with four men he had brought over from Little Rock.In a statementBurks had given the General Counsel which he confirmed on thestand as being "right" he said:Dicus and I worked out a deal to finish the job. I had only five men working,four from Little Rock and James White from Hot Springs.Dicus issued apermit for four employees from Little Rock; he didn't issue White one.Thefollowing day, Dicus came out, about May 14, to see how many were working.He asked me about White. I thought we hadan agreementthat you weregoing to finish with four men. I told him I had one more load and was goingto use White to load it.White is a good worker. I finished the job and letWhite go. I paid $2.50 for the work permits for my four men.From this point Burks continued working another 41days,using thefourmenfrom Little Rock for whom Dicus had issued permits.It seems obvious from the foregoing that Burks' testimony about two distinct jobsatOak Lawn is pure fiction. I have no doubt that the so-called "second phase"was simply a continuation of his contract with the Oak Lawn people.Now, however,itwas under the aegis of the Union but restricted to the number of men permittedby the Union. This number was four.When Burks was discovered to be workingfive men he was compelled to eliminate one.Naturally, he kept his regular em-ployees from Little Rock and let White go.Whether my view of the evidence iscorrect or whether Burks' testimony is accepted the significance is the same. Inmy opinion the arrangement of union clearance for Burks, a nonunion contractor,to pave the way for the appearance of one of Dickmann's unionsubcontractors onthe Oak Lawn Park project site tends further to show the alleged illegal arrangementand practice between Dickmann and Respondents.However, absent the Whiteincident I would still find such an arrangement and practice on the other evidenceherein.4There is about a 2-month difference between the testimony of Cecil W Burks, thehead of the Company, and White on this date. But there is no question, and I find, thatthe circumstances which both testified about involve the same incident. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurringin connection with the operations of the parties to the contract described in section 1,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondents have violatedthe Act,I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Ishall therefore recommend,among otherthings, that Respondents make Oree Jefferson whole for any loss of pay suffered byreason of the discrimination against him, by payment to him of a sum of moneyequal to that which he normally would have earned from June 1, 1958, until hewould have been laid off, absent unfair labor practices,less his net earnings duringthat period.Backpay shall be computed in accordance with the formula in F. W.Woolworth Company,90 NLRB 289.5I shall also recommend that Respondents refund to Dickmann's employees attheOak Lawn Park project all sums, including initiation fees and dues, exactedfrom them as a result of Respondents'unlawful hiring arrangement with Dickmann.United Association of Journeymen&Apprentices,etc., Local 231 (J. S. Brown-E. F.Olds Plumbing&Heating Corporation),115 NLRB 594, 599-602.Local UnionNo. 85,Sheet Metal Workers International Association,AFL-CIO (R. C. MahonConstruction Company),122 NLRB 631. I shall also recommend that Respondentscease and desist from maintaining and giving effect to the illegal hiring arrangementfound herein.Uponthe foregoing findings of fact,and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Dickman-Pickens-Bond Construction Company is engaged in commerce withinthe meaningof the Act.2.Local 490, International Hod Carriers Building and Construction LaborersUnion, AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct.3.By causing and attempting to cause Dickman to refuse to hire Ogee Jeffersonbecause he had not obtained a work referral from Respondents and by maintainingand enforcing a tacit arrangement with Dickmann requiring referrals as a conditionof employment, Respondents have engaged in unfair labor practices within the mean-ing of Section 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]5 Since the record shows that the project has been completed, I shall not recommend re-instatement.However, since Dickmann may have other work in Respondents' jurisdic-tional area, I shall recommend that Respondents notify Dickmann in writing that theyhave no objections to Jefferson's employment.Armco Drainage v. Meta[ Products, Inc,supraThe Mountain States Telephone and Telegraph CompanyandLocal 408, International Brotherhood of Electrical Workers,'Petitioner.Case No. 19-1?-91841.February 16, 1961SUPPLEMENTAL DECISION AND CLARIFICATIONOF UNITPursuant to a Board certification on September 29, 1948, Petitionerbecame the bargaining representative of a unit of all Missoula ex-'Petitioner's name appears as set forth in the certification.130 NLRB No. 49.